Citation Nr: 1144673	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  96-22 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for residuals of an avulsion fracture of the left iliac crest has been received.

2.  Whether new and material evidence to reopen a claim for service connection for residuals of a left hip injury has been received.

3.  Entitlement to service connection for residuals of a left iliac crest fracture.

4.  Entitlement to service connection for residuals of a left hip injury.  

5.  Entitlement to service connection for a muscle strain of the groin region as secondary to the aggravation of a hip injury.  


REPRESENTATION

Appellant represented by:	Candace J. Des-Armo, Attorney

ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 1994 and April 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a March 2004 decision, the Board denied the Veteran's application to reopen a claim for service connection for residuals of a left iliac crest fracture and denied service connection for muscle strain of the groin region.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2006 Memorandum Decision, the Court affirmed the Board's denial of direct service connection for muscle strain of the groin region; set aside the Board's denial and remanded the issues of service connection for muscle strain of the groin region as secondary to the aggravation of a hip injury and the application to reopen the claim for service connection for residuals of the left iliac crest fracture.  Further, the Court reversed the Board's finding that the Veteran's December 1994 statement did not constitute a notice of disagreement (NOD).  

In July 2007, the Board remanded the issues remaining on appeal to the RO, via the Appeals Management Center (AMC), for additional development.  In June 2011, the Board requested an independent medical opinion, which was received in August 2011.

The issues of service connection for residuals of a left iliac crest fracture, for a right hip condition, and for a muscle strain of the groin region are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In an August 1988 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for a left hip disability; although the RO notified him of this denial later that month, the Veteran did not initiate an appeal. 

2.  Evidence associated with the claims file since the August 1988 rating action is not cumulative or redundant of evidence previously of record, and is so significant that it must be considered in order to fairly decide the merits of the claims. 


CONCLUSIONS OF LAW

1.  The August 1988 RO decision that denied the Veteran's claim for service connection for a left hip disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. § 20.1103 (2011). 

2.  Since the August 1988 RO decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for a residuals of an avulsion fracture of the left iliac crest have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001). 

3.  Since the August 1988 RO decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for a residuals of a left hip injury have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2011). 

However, as the Board is granting the only claims being decided, i.e., the applications to reopen the claims for service connection, these claim are substantiated, and there are no further VCAA duties with regard to them.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Applications to Reopen

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

Under the law in effect for applications to reopen filed prior to August 29, 2001, as in this case, 38 C.F.R. § 3.156(a) provides that "new and material evidence" is evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000). 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

Service connection for a left hip injury was initially denied in a January 1985 rating decision, which was appealed and denied in a December 1985 Board decision.  At that time, there was evidence that the Veteran had a left iliac fracture in 1976 that preexisted service.  His service treatment records reflected that he complained of left hip pain in August 1984 after a physical training test, but there were no significant objective findings.  An August 1984 record noted that an X-ray did not reveal any bony pathology and a September 1984 bone scan showed symmetric uptake throughout the pelvis and thighs, which was noted to be a negative study.  An October 1984 record indicates that the Veteran was suspected of malingering and there was no known etiology for his left hip pain.  A November 1984 private medical record from Dr. King indicates that X-rays showed an excrescence of bone over the superior dome of the ilium, which may have been from old trauma; the impression was ligamentous strain of the pelvis and hip.  The Veteran was discharged under Army Regulation 635-200, Chapter 13, for unsuitability or unsatisfactory performance.

Post discharge, a July 1985 VA examination report noted the following diagnoses confirmed by X-rays:  history of old fracture, left hip; myositis ossificans lateral to the left acetabulum; and mild degree of osteophyte formation of the left acetabulum.  

In the December 1985 Board decision, the Veteran's claim was denied because there was no evidence that the Veteran's pre-existing left iliac crest fracture was aggravated by his service.  

In November 1986, the Veteran filed an application to reopen the claim for service connection.  The Veteran submitted a December 1986 letter from Dr. Lesko, a private physician, which indicated that the Veteran had developed chronic pain syndrome in the left hip.  In December 1986, the RO denied the Veteran's application to reopen the claim.  The Veteran submitted copies of the original November 1976 X-rays of the pelvis and left hip, which showed an avulsion fracture of a portion of the lateral margin of the left iliac bone with slight separation.  Later that month, X-rays of the left hip showed no fracture or dislocation.  A March 1982 note from Dr. Motamedi indicated that the Veteran was discharged as recovered in December 1976.  In a March 1987, the RO continued its denial of the Veteran's application to reopen the claim.  The Veteran was notified of this denial in a letter later that month but did not appeal, and he did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In August 1988, the Veteran filed another application to reopen the claim for service connection for a left hip condition.  He submitted an August 1988 letter from Dr. Lesko, which noted that the Veteran had a fracture that preexisted service but was asymptomatic until the August 1984 injury.  Dr. Lesko opined that he felt that the August 1984 injury was the cause of the Veteran's current disability.  In an August 1988 rating decision, the RO continued the denial of the Veteran's application to reopen the claim for service connection.  The Veteran was notified of this denial in a letter later that month but did not appeal, and he did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

In August 1993, the Veteran filed another application to reopen his claim for service connection for a left hip condition, which was denied by the RO in an October 1993 rating decision.  The Veteran submitted additional evidence in November 1993; hence, the October 1993 decision did not become final.  See 38 C.F.R. § 3.156(b).  In a January 1994 rating decision, the RO continued to deny the application to reopen.  In December 1994, the Veteran submitted a statement, which the Court has interpreted as an NOD with the January 1994 rating decision.  

In this case, the August 1988 RO rating decision is the last final denial of the claim.  Since the August 1988 denial, the most significant pieces of evidence received are letters from Dr. Lesko dated in July 1993, August 1993, and November 1993; the report of a May 1997 VA examination; records from the Social Security Administration (SSA); December 2000 VA X-rays of the Veteran's pelvis; a February 1997 letter from Dr. Olsen; a January 1999 addendum to the VA examination; the report of a June 2008 VA examination; an August 2008 letter from a VA physician; and an August 2011 independent medical opinion.  

Dr. Lesko's letters provide a medical opinion supporting a relationship between the Veteran's August 1984 left hip injury and his current condition, including the development of myositis ossificans, which was noted by July 1985 VA examiner.  A February 1997 letter from Dr. Olsen reflects that an X-ray of the Veteran's hip was unremarkable and the diagnosis was chronic hip pain.  The May 1997 VA examiner opined that the avulsion fracture resulted in a displaced fragment (confirmed by X-ray) that altered the mechanics of the hip and led to pain while performing physical training, but that it was primary due to the old injury and not aggravation by service.  SSA records reflect that the Veteran has been diagnosed with a psychogenic disorder and delusional disorder and that malingering could not be ruled out.  

December 2000 VA X-rays showed that, in addition to the deformity caused by the avulsion fracture, the Veteran had osteophytes of the superior margin of the left femoral head, subchondral sclerosis of the acetabulum, and some narrowing of the articular cartilage space of the left hip - diagnosed as osteoarthritis of the left hip.  The August 2008 VA examiner opined that there was no relationship between the ligamentous strain that the Veteran had in service and the pre-existing fracture of the left iliac crest.  The examiner also opined that there had been no X-ray evidence of the avulsion fracture of the iliac crest or myositis ossificans since 1985 and diagnosed the Veteran with subjective left hip, iliac wing pain, idiopathic.  In August 2008, a VA physician submitted a letter indicating that the Veteran had a note by an orthopedic surgeon, which indicated that the Veteran had a non-healing fracture likely due to chronic and repetitive stress and strain from duties while on active duty.  The VA physician noted that there was evidence of trauma from previous imaging, which was the basis of the Veteran's pain and that he was not malingering.  He further opined that the Veteran should be considered for service connection for iliac crest fracture and pain due to repetitive trauma from duties while on active service.  

In August 2011, an independent medical expert opined that the November 1984 ligamentous strain arose separately from the avulsion fracture of the left iliac crest and was unrelated.  The physician stated that without reviewing the May 1985 X-ray films themselves, it was unclear whether what was described as myositis ossificans was actually a description of the prior fracture fragment with some displacement; however, any increased bone forming activity would have caused the 1984 bone scan to be positive and not negative.  The physician opined that the symptoms that the Veteran had during service were not a natural progression of the pre-existing fracture and that there was no conclusive evidence to show why the Veteran had had pain his left hip for the last 25 years.  The physician also opined that he did not feel that it was at least as likely as not that the Veteran's current left hip condition/disability was related to his service.

The Board finds the evidence added to the record since the August 1988 rating decision is new and material.  This evidence is new in that it was not previously before agency decision makers at the time of the August 1988 decision, and is not cumulative or duplicative of evidence previously considered.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it provides information pertaining to the Veteran's pre-existing avulsion fracture of the left iliac crest, his ligamentous strain during service, his current overall left hip condition and its relationship to service.  This evidence was not of record at the time of the prior denial.  

The Board emphasizes that, under the pre-August 29, 2001 standard, to reopen a claim for service connection, the additional evidence need only, at a minimum, contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince VA to alter its decision.  See Hodge v. West, 155 F.3d 1363 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  The Board thus finds that, with respect to each application to reopen, the new evidence received is so significant that it must be considered to fairly decide the merits of each claim. 


ORDER

The application to reopen the claim for service connection for residuals of an avulsion fracture of the left iliac crest is granted. 

The application to reopen the claim for service connection for a left hip injury is granted.


REMAND

As alluded to above, the existing record contains conflicting medical evidence and clarification is needed before the Board is able to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, a pre-existing avulsion fracture of the left iliac crest was noted at the time of the Veteran's enlistment.  A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).  

Here, the pre-existing condition was asymptomatic when the Veteran entered service December 1982 and remained asymptomatic until he injured his left hip during physical training in August 1984.  There is medical evidence indicating that the pre-existing avulsion fracture was aggravated by the August 1984 injury and resulted in the Veteran's current left hip/iliac crest condition.  There is also medical evidence indicating that the August 1984 injury that resulted in a ligamentous strain was unrelated to the pre-existing avulsion fracture and is unrelated to his current left hip/iliac crest condition.  

The Board also points out that the Veteran's current disabilities related to the left hip/iliac crest have not been clearly identified.  The June 2008 VA examiner and August 2011 independent expert indicated that the Veteran had subjective pain, but did not identify an underlying disease or injury of the left hip/iliac crest.  In fact, the VA examiner indicated that a November 2004 bone scan and magnetic resonance imaging (MRI) showed no fracture or underlying pathology.  This is inconsistent with the December 2000 VA X-rays that showed a displaced fracture fragment deformity and osteoarthritis of the left hip.  

Furthermore, the Board notes that the November 2004 bone scan and MRI identified by the June 2008 VA examiner are not of record.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, any outstanding records of treatment for the Veteran at a VA facility must be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the El Paso VA Healthcare System or any other VA facility, all outstanding records of evaluation and/or treatment for the Veteran, including the November 2004 bone scan and MRI identified by the June 2008 VA examiner.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  After all available records and/or responses from each contacted entity are associated with the claims file, schedule the Veteran to undergo a VA examination to determine the nature and etiology of all current left hip/iliac crest disabilities.  

The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should clearly identify all current disability(ies) of the left hip/iliac crest relating to the Veteran's complaints of left hip pain.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service, to include the ligamentous strain diagnosed in November 1984.  

If the Veteran is diagnosed with arthritis of the left hip or left iliac crest, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in service, within one year of service, or is otherwise related to disease or injury during service.  In rendering this opinion, the examiner should consider and address the July 1985 VA X-ray findings.

With respect to the pre-existing avulsion fracture of the left iliac crest, the examiner should state whether there was any increase in this disability in service and, if yes, whether the increase in disability during service was due to the natural progression of the pre-existing condition.

If it is determined that a disability of the left hip/iliac crest was incurred in or aggravated by the Veteran's service, the examiner is asked to render an opinion as to whether such disability caused or aggravated a muscle strain of the groin region.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


